Fourth Court of Appeals
                                San Antonio, Texas
                                      March 23, 2018

                                    No. 04-18-00095-CV

                         IN THE INTEREST OF S.Z., A CHILD,

                 From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016PA02482
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
       The appellant’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to April 9, 2018.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court